DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to: Application filed on February 19th, 2021
Claims 1- 20 are pending claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spence et al., US PG PUB# 2020/0066305 A1 (hereinafter Spence) in view of Chesson, US PG PUB# 2021/0127170 A1 (hereinafter Chesson).
As for independent claim 1:
Spence shows a method, comprising: 
playing a video on an interface, wherein the video comprises at least one frame; monitoring user input performed on the interface; determining a target frame among the at least one frame based at least in part on the user input (0178, 0179, Spence shows monitoring user input and video playback manipulation); 
determining a location where the user input is performed on the interface; determining whether the location of the user input is in a predetermined area of the target frame, wherein the predetermined area is associated with at least one object in the target frame (the predetermined area is shown in Figure 10, 12, selection of a portion of the timeline causes the video playback to skip to the corresponding portion of video image data see 0179, 0466-0468); 
While Spence shows playing a video on an interface, Spence does not specifically show
implementing an operation associated with the at least one object in response to determining that the location of the user input is in the predetermined area of the target frame. However in the same field of endeavor, Chesson teaches implementing an operation associated with the at least one object in response to determining that the location of the user input is in the predetermined area of the target frame in 0017-0019. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Spence to incorporate the teaching of Chesson, thus allows the use to engage with the video to obtain more information of the desired item during the video playback (Chesson, 0017).
As for dependent claim 2:
Spence-Chesson suggests the method of claim 1, further comprising: obtaining information associated with each of the at least one frame of the video, wherein the information associated with each frame comprises information indicating a type of at least one object in each frame, location information associated with the at least one object in each frame, and timestamp information associated with each frame (Spence, 0148-0149, 0169; Chesson shows obtaining information of the at least one frame of the video in 0017, 0018).As for dependent claim 3:
Spence-Chesson suggests the method of claim 2, wherein information associated with a same type of objects in consecutive frames is stored in a single array when the objects with the same type are respectively located at adjacent positions in the consecutive frames, wherein the single array comprises information indicating the same type of the objects, average location information of the objects in the consecutive frames, timestamp information of a first frame among the consecutive frames, and timestamp information of a last frame among the consecutive frames (Spence, 0148-0149, 0169 and timestamp in 0467-0470).As for dependent claim 4:
Spence-Chesson suggests the method of claim 1, further comprising: obtaining information associated with the at least one object in the target frame by performing object recognition on the target frame using an object recognition model (0120, 0454, 0467).As for dependent claim 5:Spence-Chesson suggests the method of claim 1, further comprising: determining the target frame based on a play time of the video and a time when the user input is performed on the interface (Spence, 0467-0470).As for dependent claim 6:
Spence-Chesson suggests the method of claim 1, wherein the predetermined area of the target frame is associated with a location of the at least one object in the target frame (see predetermined area in Figure 10, 12 and 0179, 0466-0468).As for dependent claim 7:
Spence-Chesson suggests the method of claim 1, further comprising: determining a type of the at least one object in the target frame; and implementing the operation associated with the at least one object based on the type of the at least one object (Spence, 0148-0149 and Chesson, 0017).As for independent claim 8:Claim 8 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.
As for dependent claims 9-14:Claims 9-14 contain substantial subject matter as claimed in claims 2-7 and are respectfully rejected along the same rationale.
As for independent claim 15:Claim 15 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.
As for dependent claims 16-20:Claims 16-20 contain substantial subject matter as claimed in claims 2-5, 7and are respectfully rejected along the same rationale.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673.  The examiner can normally be reached on M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David Phantana-angkool/Primary Examiner, Art Unit 2175